Citation Nr: 1432976	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to a compensable rating for residuals, status post-fractures, of the long and ring fingers of the left hand. 

2.  Entitlement to a compensable rating for residuals, status post-fractures, of the ring and little fingers of the right hand.

3.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative changes.

4.  Entitlement to a rating in excess of 20 percent for a whiplash injury to the cervical spine with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In a May 2007 rating decisions, the RO denied compensable evaluations for residuals, status post-fractures, of the long and ring fingers of the left hand, and residuals, status post-fractures, of the ring and little fingers of the right hand. 

With respect to such issues, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in December 2009.  A transcript of the hearing is associated with the claims file.  

In January 2011, the Board remanded the claims for additional development and consideration.  The case returned to the Board in December 2012 at which time the claims on appeal were both denied.  Thereafter, the Veteran appealed both claims to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the December 2012 decision.  The Court granted the JMR in a June 2013 Order.  These issues have now returned to the Board for further consideration.

This matter also comes before the Board on appeal from an April 2013 rating decision in which the RO denied a rating in excess of 20 percent for lumbosacral strain with degenerative changes and a rating in excess of 20 percent for a whiplash injury to the cervical spine with degenerative changes.  The Veteran's representative filed a timely Notice of Disagreement (NOD) relating to these two claims only in July 2013.  As discussed below, these issues must be remanded to allow for the issuance of a Statement of the Case (SOC). 

The Board points out that in the April 2013 rating action, a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was also denied.  In July 2013, the Veteran requested reconsideration of that decision.  In correspondence from the RO dated in November 2013, the Veteran was informed that no further action on the TDIU claim would be undertaken, unless one of three actions took place, to include submitting or identifying new evidence related to such denial; filing a NOD with the denial; or identifying a clear and unmistakable error in a prior decision.  While it appears that Social Security Administration records were subsequently obtained, there is no indication that the Veteran has entered a NOD with such denial.  Therefore, this issue is not in appellate status and is not properly before the Board.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  and VBMS reveals that, with the exception of additional VA treatment records dated through April 2013, an examination request initiated in July 2014, and the Veteran's representative's May 2014 Court Post-Remand Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, the June 2013 Joint Motion indicates that a remand is required in this case due to deficiencies found in conjunction with the December 2012 Board decision.  A remand is also required to address a due process matter associated with an appealed, in part, April 2013 rating action.  

The June 2013 Joint Motion pointed out that the Board erred by failing in its duty to assist the appellant in obtaining medical records identified by him as pertinent to the claims.  In this regard, it was noted that the Board never obtained private medical records of Dr. M.L.S., as requested in a January 2011 remand, even though the appellant submitted a medical authorization form for these records in June 2011.  In this regard, the Board observes that records from Dr. M.L.S. dated through March 2010 were obtained subsequent to the issuance of the Board's December 2012 decision.  However, it is unclear whether additional records from such physician are available.  In this regard, the Board notes that an unrelated April 2013 rating decision references treatment records from Dr. M.L.S. dated through October 2012.  Accordingly, a remand is necessary in order to obtain any outstanding records from such physician.  

On remand, the AOJ should also inquire of the Veteran as to whether or not any additional private treatment records remain outstanding.  If so, any such identified outstanding private records should be obtained and incorporated into the claims file before appellate review proceeds.  The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.

As for VA records, the record currently includes VA treatment records dated through April 2013.  While the AOJ only considered records dated through February 2012 in connection with the Veteran's claims for increased ratings for his finger disabilities, while on remand, VA treatment records dated from April 2013 to the present, to include any report from a VA examination addressing the severity of the Veteran's finger disabilities obtained pursuant to the July 2014 examination request, should be obtained. 

The Board also observes that the VBMS file contains a sole entry reflecting that a VA examination of the hand and finger was requested on July 9, 2014.  It does not appear that this examination has actually taken place yet; however, any such examination of the Veteran's service-connected finger disabilities must be considered upon readjudication of the claim.  Therefore, the AOJ must obtain all outstanding VA treatment records dated from April 2013 forward.

Additionally, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include all evidence received since the February 2012 supplemental statement of the case.

Finally, as noted in the Introduction, in an April 2013 rating decision, the RO denied ratings in excess of 20 percent for lumbosacral strain with degenerative changes, and a whiplash injury to the cervical spine with degenerative changes.  The Veteran's representative filed a timely NOD relating to these two claims only, in July 2013.  As such, upon remand, the AOJ will be requested to issue an SOC addressing these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10  Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  A statement of the case, containing all applicable laws and regulations, relating to claims of entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative changes; and entitlement to a rating in excess of 20 percent for a whiplash injury to the cervical spine with degenerative changes, must be issued.  The Veteran and his representative should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to one or both issues is/are perfected within the applicable time period, then should the case return to the Board for appellate review.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his increased rating claims for residuals, status post-fractures, of the long and ring fingers of the left hand, and residuals, status post-fractures, of the ring and little fingers of the right hand, to specifically include records from Dr. M.L.S. dated from March 2010 to the present.  Thereafter, all identified records should be obtained, to include those from Dr. M.L.S. dated from March 2010 to the present and from the Central Arkansas VA Healthcare System dated from April 2013 to the present, to include any report from a VA examination addressing the severity of the Veteran's finger disabilities obtained pursuant to the July 2014 examination request.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for increased ratings for his finger disabilities should be readjudicated based on the entirety of the evidence, to include all evidence received since the February 2012 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

